            Case 2:19-cv-01745-JLR Document 216 Filed 04/19/21 Page 1 of 5




 1                                                                   The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10      PHILIPS NORTH AMERICA LLC, a                       NO.    2:19-cv-01745-JLR
        Delaware Company; KONINKLIJKE PHILIPS
11      N.V., a Company of the Netherlands; and            STIPULATED MOTION AND
        PHILIPS INDIA, LTD., an Indian Company,
12                                                         [PROPOSED] ORDER FOR
                       Plaintiffs,                         REFERRAL TO MAGISTRATE
13                                                         JUDGE FOR SETTLEMENT
                vs.                                        CONFERENCE
14
        SUMMIT IMAGING INC., a Washington                  NOTE ON MOTION CALENDAR:
15      Corporation; LAWRENCE R. NGUYEN, an                April 14, 2021
        individual; and DOES 1-10, inclusive,
16
        Defendants.
17

18
                                     I.    STIPULATED MOTION
19
            Pursuant to LCR 7(d)(1) and 10(g), Plaintiff Philips North America LLC, Koninklijke
20
     Philips N.V. and Philips India, Ltd. and Defendants Summit Imaging, Inc. and Lawrence R.
21

22   Nguyen, by and through their respective counsel of record, respectfully request that the Court

23   refer this matter to Magistrate Judge Michelle L. Peterson for a settlement conference in

24   accordance with LCR 39.1(e).
25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      STIPULATED MOTION AND ORDER FOR REFERRAL TO
                                                                        1425 Fourth Avenue Suite 800
      MAGISTRATE JUDGE FOR SETTLEMENT
                                                                       Seattle, Washington 98101-2272
      CONFERENCE - 1
                                                                                (206) 749-0500
      (No. 2:19-cv-01745-JLR)
                Case 2:19-cv-01745-JLR Document 216 Filed 04/19/21 Page 2 of 5




 1              Subject to Judge Peterson’s schedule, the parties would ask that a settlement conference
 2
     be scheduled for any of the following dates, listed in order of preference: (a) April 27, 2021, (b)
 3
     April 28, 2021, or (c) May 24, 2021.1
 4
     Dated: April 14, 2021.
 5

 6
                                                           SAVITT BRUCE & WILLEY LLP

 7                                                         By     /s/ Stephen C. Willey
                                                             Stephen C. Willey, WSBA #24499
 8                                                            1425 Fourth Avenue, Suite 800
                                                              Seattle, WA 98101-2272
 9                                                            Telephone: 206.749.0500
10
                                                              Email: swilley@sbwllp.com

11                                                         REED SMITH LLP
                                                             Christine Morgan (pro hac vice)
12                                                           Johnathan I. Detrixhe (pro hac vice)
                                                             101 Second Street, Suite 1800
13
                                                             San Francisco, CA 94105-3659
14                                                           Telephone: (415) 543-8700
                                                             Email: cmorgan@reedsmith.com
15                                                           Email: jdetrixhe@reedsmith.com

16                                                            Carla M. Wirtschafter (pro hac vice)
                                                              1901 Avenue of the Stars, Suite 700
17
                                                              Los Angeles, CA 90067
18                                                            Telephone: (310) 734-5200
                                                              Email: cwirtschafter@reedsmith.com
19
                                                              Kirsten R. Rydstrom (pro hac vice)
20                                                            Richard A. Graham (pro hac vice)
                                                              Reed Smith Centre, 225 Fifth Ave
21
                                                              Pittsburgh, PA 15222
22                                                            Telephone: (412) 288-3131
                                                              Email: krydstrom@reedsmith.com
23                                                            Email: rgraham@reedsmith.com
24

25

26

27   1
         The operative scheduling order provides that a settlement conference should be held by May 7, 2021. ECF-71.
                                                                                       SAVITT BRUCE & WILLEY LLP
         STIPULATED MOTION AND ORDER FOR REFERRAL TO
                                                                                       1425 Fourth Avenue Suite 800
         MAGISTRATE JUDGE FOR SETTLEMENT
                                                                                      Seattle, Washington 98101-2272
         CONFERENCE - 2
                                                                                               (206) 749-0500
         (No. 2:19-cv-01745-JLR)
          Case 2:19-cv-01745-JLR Document 216 Filed 04/19/21 Page 3 of 5




 1                                        Gerard M. Donavan (pro hac vice)
                                          1301 K Street, N.W.
 2
                                          Suite 1000, East Tower
 3                                        Washington, DC 20005-3317
                                          Telephone: (202) 414-9200
 4                                        Email: gdonovan@reedsmith.com
 5                                      Attorneys for Plaintiffs Koninklijke Philips N.V.,
 6
                                        Philips North America LLC, and
                                        Philips India, Ltd.
 7

 8                                      SEED IP LAW GROUP LLP
 9                                      By     /s/ Marc C. Levy [email authorization]
10
                                          Russell Tarleton, WSBA #17006
                                          Marc C. Levy, WSBA #19203
11                                        Jeffrey E. Danley, WSBA #52747
                                          Thomas A. Shewmake, WSBA #50765
12                                        701 Fifth Avenue, Suite 5400
                                          Seattle, WA 98104
13
                                          Telephone: (206) 622-4900
14                                        Email: RussT@seedip.com
                                          Email: MarcL@seedip.com
15                                        Email: JeffD@seedip.com
                                          Email: TomShemake@seedip.com
16
                                        Attorneys for Defendants Summit Imaging Inc.
17
                                        and Lawrence R. Nguyen
18

19

20

21

22

23

24

25

26

27
                                                              SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER FOR REFERRAL TO
                                                              1425 Fourth Avenue Suite 800
     MAGISTRATE JUDGE FOR SETTLEMENT
                                                             Seattle, Washington 98101-2272
     CONFERENCE - 3
                                                                      (206) 749-0500
     (No. 2:19-cv-01745-JLR)
             Case 2:19-cv-01745-JLR Document 216 Filed 04/19/21 Page 4 of 5




 1                                            II.     ORDER
 2
            In accordance with LCR 39.1, this case is hereby referred to the Honorable Michelle L.
 3
     Peterson for a settlement conference on May 24, 2021.
 4
            1.        Who Must Be Present. Each attorney who will try the case should be physically
 5

 6
     present, accompanied by the client or a representative with full authority to resolve the case. If

 7   there are other interested parties whose presence would assist in resolving the case, please

 8   arrange for their attendance. Failure to produce the appropriate persons at the mediation or
 9   failure to participate in good faith may result in an award of costs and attorney fees incurred by
10
     the other parties regarding the conference.
11
            2.        Settlement Briefs. The parties shall exchange settlement briefs no more than 8
12
     pages in length that set forth the issues to resolve, and the current status of settlement by 12:00
13

14   noon on Wednesday, May 19, 2021. The briefs should identify all individuals who will be in

15   attendance at the conference with authority to settlement the case. The briefs should not be

16   filed, but should be emailed to Judge Peterson’s courtroom deputy at
17
     Tim_Farrell@wawd.uscourts.gov.
18
            3.        Confidential Settlement Memoranda. Each party shall email a settlement memo
19
     of no more than five pages in length to Tim_Farrell@wawd.uscourts.gov by 12:00 noon on
20
     Wednesday, May 19, 2021. These memos are confidential, and should not be filed with the
21

22   Clerk’s Office or served on opposing counsel. Settlement memos should help the Court

23   understand the facts, the issues to resolve, the applicable law and the parties’ settlement
24   position. The memo should include a settlement proposal, and describe settlement efforts to
25
     date. Exhibits that would help the Court understand the case may also be submitted.
26
                 4.    Good Faith Participation. The Court expects all participants to be prepared and
27
            sincerely interested in settlement. All parties should keep an open mind and be willing to
      STIPULATED MOTION AND ORDER FOR REFERRAL TO
      MAGISTRATE JUDGE FOR SETTLEMENT
      CONFERENCE - 4
      (No. 2:19-cv-01745-JLR)
             Case 2:19-cv-01745-JLR Document 216 Filed 04/19/21 Page 5 of 5




 1   reassess previous positions. Parties should be frank and open in their discussions. The Court
 2
     expects the parties to address each other with courtesy and respect. In order to allow enough
 3
     time to thoroughly explore all issues, the Court will set aside the entire day for the settlement
 4
     conference. The parties should adjust their schedules accordingly.
 5

 6
            It is so ORDERED.

 7

 8          DATED:                       April 19 , 2021.
 9

10

11
                                                             A
                                                            The Honorable James L. Robart
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED MOTION AND ORDER FOR REFERRAL TO
      MAGISTRATE JUDGE FOR SETTLEMENT
      CONFERENCE - 5
      (No. 2:19-cv-01745-JLR)
